EXHIBIT 99.1 FOR: EMCOR GROUP, INC. CONTACT: R. Kevin Matz Executive Vice President Shared Services (203) 849-7938 FD Investors: Eric Boyriven / Alexandra Tramont (212) 850-5600 Linden Alschuler & Kaplan, Inc. Media: Lisa Linden / Mollie Fullington 212-575-4545 / 917-346-6123 EMCOR GROUP, INC. REPORTS SECOND QUARTER 2011 RESULTS - Diluted EPS of $0.42 including $0.05 of transaction expenses - - Revenues of $1.4 billion includes organic growth of 3.5% - - Organic backlog increases 4.1%; Total backlog of $3.8 billion - - Company updates 2011 diluted EPS guidance to $1.65 to $1.85 - NORWALK, CONNECTICUT, July 28, 2011 – EMCOR Group, Inc. (NYSE: EME) today reported results for the second quarter ended June 30, 2011. For the second quarter of 2011, net income was $28.8 million, or $0.42 per diluted share, compared to net income of $27.1 million, or $0.40 per diluted share after-tax, in the second quarter of 2010.Revenues increased 9.7% to $1.40 billion in the second quarter of 2011, compared to revenues of $1.28 billion in the year ago period.Organic revenue growth was 3.5%. Including pre-tax transaction expenses of $4.5 million, or $0.05 per diluted share after-tax, related to the Company’s previously announced acquisition of USM Services Holdings, Inc. (“USM”), operating income for the second quarter of 2011 was $49.1 million, or 3.5% of revenues.Excluding these transaction expenses, the Company’s non-GAAP operating income for the 2011 second quarter was $53.6 million, or 3.8% of revenues.The Company expects transaction expenses related to the purchase of USM to aggregate approximately $5 million, with the balance of the expenses to be incurred in the second half of 2011. Including a non-cash impairment charge of $19.9 million, or $0.18 per diluted share after-tax, resulting from a change in the fair value of trade names associated with certain prior acquisitions, operating income for the second quarter of 2010 was $34.9 million, or 2.7% of revenues.Excluding the non-cash impairment charge, the Company’s non-GAAP operating income for the second quarter of 2010 was $54.9 million, or 4.3% of revenues. Selling, general and administrative expenses (“SG&A”) were $130.6 million, or 9.3% of revenues, in the second quarter of 2011, compared to $120.7 million, or 9.5% of revenues, in the 2010 second quarter.SG&A for the second quarter of 2011 includes the $4.5 million in transaction expenses noted above. – MORE – EMCOR Reports Second Quarter Results Page 2 The Company’s results for the 2010 second quarter also included a pretax gain of $7.9 million, or $0.12 per diluted share, from the gain on the sale of the Company’s equity interest in its Middle East venture to its venture partner. Excluding the USM transaction expenses described above, the Company’s non-GAAP net income for the second quarter of 2011 was $32.1 million, or $0.47 per diluted share.Excluding the non-cash impairment charge and the gain on sale described above, the Company’s non-GAAP net income for the 2010 second quarter was $31.2 million, or $0.46 per diluted share.Please see the attached tables for a reconciliation of non-GAAP operating income, non-GAAP net income and non-GAAP diluted earnings per share to the comparable GAAP figures. Inclusive of discrete items, the income tax rate as reported in the 2011 second quarter was 37.7% compared with an income tax rate of 30.5% in the year ago period. The Company reported backlog as of June 30, 2011 of $3.80 billion, an increase of 20.7% over backlog of $3.15 billion a year ago.Organic backlog growth was 4.1% over the year ago period and flat relative to backlog at the end of the first quarter of 2011.Relative to backlog at the end of the 2010 second quarter, the Company’s June 30, 2011 backlog reflects growth in the commercial and institutional sectors, which partially offset declines in the hospitality/gaming and water/wastewater sectors. As announced separately today, the Company has entered into an agreement to sell its Toronto-based Canadian subsidiary, Comstock Canada, to CCL Equities, Inc., an Ontario, Canada corporation.In connection with the sale, the Company expects to receive approximately CAD $16.9 million in payment for shares and approximately CAD $25.5 million in repayment of indebtedness owed by Comstock to EMCOR.In the first half of 2011, Comstock generated revenues of $98.9 million and an operating loss of $0.4 million.As of June 30, 2011, Comstock’s backlog was $253.6 million, or 6.7% of the Company’s total backlog.For the 2010 full-year period, Comstock generated total revenues of $269.3 million and operating income of $0.3 million. Tony Guzzi, President and Chief Executive Officer of EMCOR Group, commented, “2011 is playing out as we expected, and we are pleased with our accomplishments for the first half of the year.We continue to execute well across our domestic construction businesses, manage our costs and benefit from profitable projects awarded prior to the recession.We’ve also seen an upturn in certain markets, notably spring refinery turnaround work and other industrial work.Spending on small projects, especially in our EFS business sector, has improved slightly; however, operating margin contribution remains uneven in this challenging environment.” Mr. Guzzi continued, “We also continue to execute on our customers’ maintenance capital decisions to invest in discrete projects that reduce their overall expense volatility.At the end of the quarter, we closed on our purchase of USM, which bolsters our position in the fragmented market for facilities services and, thanks to its business model, will have a positive impact on our overall margins.Additionally, the sale of our Canadian business will free up further capital to invest in areas where we have competitive advantage and scale, and where we can generate consistently stronger returns.” – MORE – EMCOR Reports Second Quarter Results Page 3 Mr. Guzzi concluded, “The growth in our backlog, both organic and through acquisitions, over the past several quarters has been encouraging, especially in the commercial and institutional sectors.Assuming a continuation of existing market conditions, we expect to generate revenues in 2011 of approximately $5.5 billion.On the basis of the momentum building in our businesses, we are updating our guidance for 2011 to the higher end of our original range and now expect diluted EPS of $1.65 to $1.85.” Net income for the first half of 2011 was $53.4 million, or $0.78 per diluted share, compared to net income of $49.0 million, or $0.72 per diluted share, in the year ago period.Revenues for the first six months of 2011 increased 9.0% to $2.71 billion, compared to $2.49 billion for the first six months of 2010.Organic growth for the first half of 2011 was 3.2%. Operating income in the first half of 2011 was $91.5 million, or 3.4% of revenues, compared to $77.3 million, or 3.1% of revenues, a year ago.Operating income for the 2011 six-month period included the USM transaction expenses of $4.5 million discussed above.Excluding these expenses, operating income for the 2011 six-month period was $96.0 million, or 3.5% of revenues.For the 2010 six-month period, operating income included the $19.9 million non-cash impairment charge discussed above. Excluding the non-cash impairment charge, the Company’s non-GAAP operating income for the first half of 2010 was $97.2 million, or 3.9% of revenues.For the first six months of 2011, SG&A totaled $250.2 million, or 9.2% of revenues, and included the $4.5 million in transaction expenses discussed above.SG&A for the first half of 2010 was $243.5 million, or 9.8% of revenues. Excluding the USM transactionexpenses discussed above, the Company’s non-GAAP net income for the first half of 2011 was $56.7 million, or $0.83 per diluted share.Excluding the 2010 non-cash impairment charge and the gain on sale discussed above, the Company’s non-GAAP net income for the first half of 2010 was $53.0 million, or $0.78 per diluted share.Please see the attached tables for a reconciliation of non-GAAP operating income, non-GAAP net income and non-GAAP diluted earnings per share to the comparable GAAP figures. EMCOR Group, Inc. is a Fortune 500â worldwide leader in mechanical and electrical construction services, energy infrastructure and facilities services.This press release and other press releases may be viewed at the Company’s Web site at www.emcorgroup.com. EMCOR Group’s second quarter conference call will be available live via internet broadcast today, Thursday, July 28, at 10:30 AM Eastern Daylight Time.You can access the live call through the Home Page of the Company’s Web site at www.emcorgroup.com. – MORE – EMCOR Reports Second Quarter Results
